United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3501
                        ___________________________

                                 Herman Hampton

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                          Standard Insurance Company

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: July 15, 2020
                              Filed: August 7, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Herman Hampton appeals following the district court’s1 adverse grant of
summary judgment in his pro se action. Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       Following de novo review, this court finds no basis for reversal. See Johnson
v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (standard of review).
Hampton’s claim to recover benefits due him under the Employee Retirement Income
Security Act (ERISA) failed because the plan under which he sought long-term
disability benefits was a governmental plan not subject to ERISA. See 29 U.S.C.
§§ 1002(32) (governmental plan means plan established or maintained for its
employees by state government or instrumentality thereof), 1003(b)(1) (ERISA
provisions do not apply to governmental plans); Sanzone v. Mercy Health, 954 F.3d
1031, 1040, 1046 (8th Cir. 2020) (whether plan is ERISA plan is element of
plaintiff’s case, and plaintiff failed to state ERISA claim where plan was exempt).

       Hampton’s breach-of-contract claim failed because the defendant acted in
accordance with the contract in denying the claim for benefits after Hampton elected
a refund of his plan contributions that ended his plan participation. See Al-Khaldiya
Elecs. & Elec. Equip. Co. v. Boeing Co., 571 F.3d 754, 758-59 (8th Cir. 2009) (under
Missouri law, there is no breach of implied covenant of good faith and fair dealing
where contract expressly allows challenged actions); Dorsch v. Family Med., Inc.,
159 S.W.3d 424, 437 (Mo. Ct. App. 2005) (plaintiff failed to state breach of contract
claim where he essentially claimed that defendant breached contract by expressly
following it). Hampton could not avoid the consequences of electing the refund, even
if he did not fully understand the legal ramifications of doing so. See Grossman v.
Thoroughbred Ford, Inc., 297 S.W.3d 918, 922 (Mo. Ct. App. 2009) (Missouri law
presumes that party had knowledge of contract he signed, and those who sign contract
may not avoid consequences of agreement on basis that they did not know what they
were signing). The district court did not abuse its discretion in denying Hampton’s
post-judgment motion. See Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5
(2008); Voss v. Hous. Auth. of the City of Magnolia, 917 F.3d 618, 626 n.6 (8th Cir.
2019).

      The judgment is affirmed.
                     ______________________________


                                         -2-